Citation Nr: 0633807	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  99-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for non-specific 
dermatitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1982 
and from October 1989 to August 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 RO decision.  The veteran 
testified before the Board in December 2000.  The Board 
remanded the claims in March 2001 and December 2003.

The appeal had included a claim for service connection for 
hypertension.  But in January 1995, the RO awarded service 
connection for hypertension.  Therefore, that issue is no 
longer before the Board.

In an October 2001 letter, the veteran raised an issue 
regarding eligibility for VA vocational rehabilitation 
benefits.  The Board refers this issue to the RO for its 
expeditious consideration in the first instance, as 
appropriate.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran's hearing acuity in service and at all times 
after service does not satisfy specific numerical regulatory 
criteria that are a prerequisite for hearing loss disability 
for VA compensation purposes. 

3.  In service, the veteran was diagnosed with discrete 
various skin disorders, including pseudofolliculitis barbae, 
furuncles, a leg dermatofibroma, acute contact dermatitis due 
to poison oak or other plants, and subungual hematomas.

4.  The veteran is currently diagnosed with various skin 
disorders, including non-specific dermatitis, warts, and acne 
keloidalis nuchae.

5.  The currently diagnosed skin disorders (non-specific 
dermatitis, warts, and acne keloidalis nuchae) have not been 
related to the veteran's active service or to any of the skin 
disorders noted during his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.159 (2006).

2.  Non-specific dermatitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in July 2001, August 2002, 
December 2002, and May 2004; a rating decision in October 
1998; a statement of the case in January 1999; and 
supplemental statements of the case in October 1999 and 
January 2003.  The Board also sent notice of certain evidence 
in October 2006.  While these documents post-date the RO's 
initial decision in October 1998, the duties to notify and 
assist claimants under 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159 did not become effective until several 
years after the RO decision.   These documents discussed 
specific evidence, the applicable legal requirements, the 
responsibilities for obtaining particular evidence, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the RO's decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that even if there is any defect 
with regard to the timing or content of the notice sent prior 
to the RO's initial adjudication in October 1998, that defect 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The RO effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a June 2005 supplemental 
statement of the case).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied 
its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  In particular, in December 2002, the 
RO requested that the veteran either provide copies of 
records from various medical providers or information so that 
VA could attempt to obtain those records.  The veteran does 
not appear to have provided that information.  The duty to 
assist is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  VA has satisfied both the notice and 
duty to assist provisions of the law.  The Board now turns to 
the merits of the claims.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection is presumed for certain chronic diseases, 
organic diseases of the nervous system, if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).



Bilateral hearing loss

The veteran contends that he developed hearing loss during 
service, particularly because of his work with aircraft and 
on rifle ranges.  He testified that he was told in service 
that his hearing was decreasing and that he should be mindful 
of that.  

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The Board has reviewed audiological examinations from the 
veteran's first period of active duty.  None of them includes 
any measurements that meet the criteria of 38 C.F.R. § 3.385.  
Also, he denied any hearing loss during this period.

On a May 1982 audiological examination, pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
5
5
5
10

He also denied any hearing loss.

The Board also examined February 1983, July 1987, and June 
1988 examinations between his two periods of active duty.  
None of the measurements meets the criteria of 38 C.F.R. 
§ 3.385.  Also, he denied any hearing loss during this 
period.  

The Board notes that he was diagnosed with mild bilateral 
high frequency hearing loss on the July 1987 examination.  
But on the medical history report, he denied any hearing 
loss.  Moreover, the July 1987 pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
15
LEFT
10
15
25
25
30

These measurements did not meet the criteria of 38 C.F.R. 
§ 3.385.  

The veteran also had a second period of active duty.  The 
measurements on an October 1989 entrance examination did not 
meet the criteria of 38 C.F.R. § 3.385.  

In April 1990, diagnoses were mild high frequency hearing 
loss in the left ear, but normal hearing in the right ear.  
However, the measurements on this examination did not meet 
the criteria of 38 C.F.R. § 3.385.  Pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
10
20
10
10
LEFT
10
15
25
20
30

On a January 1994 separation examination, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
10
20
LEFT
0
15
25
15
20

On examination, his ears were normal, and he denied any 
hearing loss.  Thus, again, these measurements did not meet 
the criteria of 38 C.F.R. § 3.385.

The Board has also considered a recent VA examination.  In 
August 2004, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
25/20
39
35/30

Speech recognition ability was 96 percent bilaterally.  These 
figures do not meet the criteria for a hearing loss 
disability as defined for VA purposes.  38 C.F.R. § 3.385.

Indeed, even if there were hearing loss that rose to the 
level of a hearing loss disability under 38 C.F.R. § 3.385, 
the VA audiologist who conducted the August 2004 VA 
examination opined that based on the hearing test results 
that had been within normal limits at separation from 
service, his "current non-disabling hearing loss is less 
likely as not caused by or as a result of military service."  

But ultimately, service connection for bilateral hearing loss 
is not warranted because none of the above audiological 
examinations satisfied the numerical criteria of 38 C.F.R. 
§ 3.385 (that is, at least one measurement at the above 
frequencies that is 40 or more; or measurements in at least 
three frequencies that are 26 or more).  The Board is mindful 
of the April 1990 in-service diagnosis of left ear high 
frequency hearing loss.  However, that diagnosis does not 
necessarily mean that the measured frequencies rose to the 
level that is mandated by regulation as a prerequisite for 
service connection for hearing loss.

Non-specific dermatitis

The veteran contends that he developed skin problems, aside 
from a lipoma, during service, while stationed in Central 
America.  However, his only in-service treatment consisted of 
ointments (cortisone and Benadryl) from a dispensary.

The Board previously denied service connection for a lipoma 
of the right arm in April 2003.  The issue presently on 
appeal involves non-specific dermatitis.

In 1980, he was treated for pseudofolliculitis barbae and was 
eventually given a shaving profile.  In early 1980, he was 
instructed not to wear constricting clothing around the waist 
because of a skin infection, assessed as a furuncle with 
cellulitis in the left lower quadrant.  On the separation 
examination from his first period of active service, there 
were no skin problems except for the pseudofolliculitis 
barbae.  

During his reserve service in the 1980s, there were no noted 
skin abnormalities.  However, on a July 1987 medical history 
report, he remarked that he had had an allergic reaction to a 
lotion in 1973 that had been manifested by a general body 
rash on the upper torso and extremities; it had not recurred.  

During his second period of active duty, he was diagnosed 
with dermatofibroma of the right leg in May 1991.  In 
December 1991, he was seen for a right leg rash (acute 
contact dermatitis) after an allergic reaction to poison oak.  
In April 1993, he was treated for recent fungus under the big 
toenail along with discoloration ever since a road march; the 
diagnosis was subungual hematomas.  He toenail was removed.  
On his February 1994 separation examination, his skin was 
normal, and on the medical history report, he denied any skin 
diseases.

On a January 1995 VA examination, the veteran was diagnosed 
with a small fibroadenoma below the right knee, a large 
lipoma on the right shoulder, and two small sebaceous cysts 
of the scrotum.  

On examination in July 1998, the veteran had rashes and moles 
that he reported had first developed in service.  He had 
hyperpigmented moles on his upper back, right arm, thighs, 
chest, and abdomen.  He denied having received medical 
treatment for these.  The examiner stated that the multiple 
maculopapular rashes were not associated with systemic 
disease or any nervous condition.  The diagnosis was non-
specific dermatitis, not specific for any systemic disease.  

In 2000, the veteran sought treatment for a lipoma.  In 
September 2000, he reported having had the lipoma since 1992.  
He underwent an excision of a right scapular lipoma soon 
thereafter.  

In July 2000, the veteran was treated for pigment spots on 
his forehead, diagnosed as dermatitis and nodular lesion of 
scalp.  In October 2000, he was treated for a neck lesion 
that had been reportedly growing for 10 years.  He also 
reported a four-month history of bumps on the back of his 
head.  Diagnoses were acneiform cheloidis nuchaii on the 
neck; he also had post-inflammatory acne scars on the 
forehead.    In April 2002, he was treated for a dark lesion 
on the side of the nose. 

In order to reconcile the various skin disorders in the 
veteran's in-service and post-service medical records, the 
Board requested a VA medical opinion.  The resulting 
September 2006 VA medical opinion discussed the various skin 
disorders.  However, current diagnoses of non-specific 
dermatitis, warts, and acne keloidalis nuchae were less 
likely than not related to symptoms from service.  

The Board is mindful of the veteran's testimony about having 
developed a skin disorder during service in Central America, 
as well as documented diagnoses of various skin disorders 
affecting different anatomical areas for discrete periods of 
time during service.  However, there is no evidence that any 
of the specific skin disorders manifested during the 
veteran's service (pseudofolliculitis barbae, furuncles, a 
leg dermatofibroma, acute contact dermatitis due to poison 
oak or other plants, and subungual hematomas) are currently 
present.  Also, based on the September 2006 medical opinion, 
there is not a relationship between any current skin 
disorders such as non-specific dermatitis, a wart, and acne 
keloidalis nuchae and the veteran's active service.  
Therefore, service connection is not warranted.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for non-specific dermatitis is denied.


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


